Citation Nr: 1760947	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus (flat foot).

5. Entitlement to an initial rating in excess of 10 percent for low back degenerative joint disease, post-operative with scar.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 and March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board, most recently in March 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right hip disability, entitlement to an increased rating for a left knee disability, entitlement to an increased rating for a right knee disability and entitlement to an increased rating for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral pes planus is described as moderate in nature and is marked by pain on manipulation, and pain and swelling on use.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral pes planus has not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.71a, Diagnostic Code 5276 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his feet is worse than currently rated.  Specifically, he contends that the current rating does not adequately take into consideration functional loss due to pain, or the effect of medication.

The Veteran was afforded a VA examination in September 2013 in connection with his initial claim for service connection for a bilateral foot disability.  The Veteran reported the onset of symptoms to his time in service, as a result of prolonged periods wearing army boots.  He reported that he experienced pain and swelling on use in both feet.  He reported that the pain was not reduced by the use of arch supports.  Upon objective examination, the examiner elicited pain in both feet on manipulation bilaterally.  The Veteran also exhibited tenderness to palpation of the plantar surfaces bilaterally.  However, there was no evidence of callosities, or other deformities on either foot, including pronation or abduction.  The examiner observed no decreased longitudinal arch height on weight-bearing.  There was no evidence of the weight-bearing line falling over or medical to the great toe.  Lastly, there was no evidence of "inward" bowing of the Achilles tendon with either foot.  The examiner noted the Veteran experienced difficulties primarily with prolonged standing.  The examiner confirmed the diagnosis of bilateral pes planus.

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his foot disabilities.  A review of the treatment notes of record fails to show that the Veteran has any symptoms in connection with his foot disabilities that are worse than those described at his September 2013 VA examination.  Further, the treatment notes of record do not show that the Veteran has required any surgical intervention for his foot disabilities.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral pes planus.  In this regard, the Board notes that the record does not show evidence of marked deformity or of callosities associated with the Veteran's pes planus.  Therefore, a rating in excess of 10 percent for the Veteran's bilateral pes planus is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

While the Veteran clearly has pain associated with this condition, it is important to note that this is the basis of the current evaluation.  The only issue before the Board is the degree of disability, not the clear fact that he has a problem with this disability.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has his foot disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.

Entitlement to Service Connection for a Hip Disability

The Veteran asserts that he has a right hip disability which is due to service; or alternatively, that it is due to one of his service-connected disabilities.  The Veteran has stated that the pain in his back began in service subsequent to carrying heavy equipment, with pain additionally radiating to his hips at the same time.

The Veteran was afforded VA examinations in December 2015 to determine the nature and etiology of any right-sided hip disability, to include whether any such disability was caused or aggravated by any of the Veteran's service-connected disabilities.

With respect to each of the Veteran's service-connected disabilities, the VA examiner opined that it was less likely than not that the Veteran's right hip disability was due to or the result of his left knee disability, his right knee disability, his low back disability and/or bilateral feet disability, on the basis that there was insufficient medical records indicating a restricting pathology of each service-connected disability to the Veteran's hip pathology.  The Board notes that the VA examiner has relied on an identical opinion with respect to each of the Veteran's service-connected disabilities, and had not adequately explained what the examiner believes to be a lack of nexus between the Veteran's right-sided hip disability and his service-connected disabilities.  

In addition, the VA examiner has not adequately considered the Veteran's statement that he experienced back pain with pain radiating to his hips as early as 1958.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).

Entitlement to Increased Ratings for Bilateral Knee Disabilities

Following the Veteran's September 2013 examination, the Court of Appeals for Veteran's Claims (the Court) issued a new precedential decision which requires that the claims for entitlement to an increased rating for bilateral knee disabilities be remanded in order to comply with the statutory duty to assist the Veteran.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

The Veteran was afforded a VA examination in September 2013 in connection with his initial service connection claim for left knee and right knee disabilities.  At the examination, the Veteran reported onset of the symptoms was in service, due to running, and that he currently experienced constant pain.

The September 2013 examiner indicated that the knee and lower leg examination was not being conducted during a flare-up although the examiner noted that there is additional limitation of functional ability of the knee joints during a flare-up.  However, the examiner stated that he was unable to provide the degree of additional loss of range of motion because the examination was not being conducted during a flare-up.  The Board finds this examination to be insufficient because the examiner did not obtain the Veteran's lay statements as to the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.

Although the examiner indicated that he could not determine the impact of the Veteran's functional impairment during a flare-up without objective evidence presented during a flare-up, he did not provide any estimates of additional loss of range of motion on the basis of the Veteran's statements and existing medical evidence.  Thus, a remand is necessary in order to provide the Veteran with a new examination in compliance with Sharp.

Entitlement to an Increased Rating for a Back Disability

As noted above, following the Veteran's September 2013 examination, the Court issued a new precedential decision which requires that the claim for entitlement to increased ratings for a low back disability also be remanded in order to comply with the statutory duty to assist the Veteran.

The September 2013 examiner also indicated that the back examination was not being conducted during a flare-up, although the examiner likewise reported that there is additional limitation of functional ability of the spine during flare-ups.  However, the examiner stated that he was unable to provide the degree of additional loss of range of motion because the examination was not being conducted during a flare-up.  The Board finds this examination to be insufficient because the examiner did not obtain the Veteran's lay statements as to the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.

Although the examiner indicated that he could not determine the impact of the Veteran's functional impairment during a flare-up without objective evidence presented during a flare-up, he did not provide any estimates of additional loss of range of motion on the basis of the Veteran's statements and existing medical evidence.  Thus, a remand is necessary in order to provide the Veteran with a new examination which is in compliance with Sharp.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, to determine the current level of severity of all impairment resulting from his service-connected left knee disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of her functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  

If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

3. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, to determine the current level of severity of all impairment resulting from his service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of her functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of her functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

5. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

6. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


